Citation Nr: 0305972	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for parathyroid cancer 
due to ionizing radiation.

2.  Entitlement to service connection for rectal cancer due 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from March 1968 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 decision by the Louisville, Kentucky, 
Regional Office (RO).  The case was remanded for further 
development of the evidence in July 1999 and for a procedural 
matter in October 2000.


FINDING OF FACT

There is no objective evidence that the veteran was exposed 
to ionizing radiation in service or, if he was, the dosage of 
such exposure.


CONCLUSION OF LAW

The veteran's parathyroid and rectal cancers were not caused 
by exposure to ionizing radiation in service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.311, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted prior to this 
appeal.  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

In this case, the May 1998 RO decision explained shortcomings 
in the veteran's claim, and a July 1998 Statement of the 
Case, as well as a November 1998 supplement thereto, 
explained the law and its application to the evidence.  A 
July 1999 Board decision also addressed shortcomings in the 
claim, and remanded the case in an effort to further develop 
the evidence.  A May 2000 Supplemental Statement of the Case 
reviewed the additional evidentiary development, and noted 
that it did not eliminate the shortcomings in the claim.  A 
March 2001 letter explained the VCAA, and solicited from the 
veteran, and offered VA help in obtaining, additional 
evidence in support of his claim.  Finally, a February 2003 
letter advised the veteran that his case was being 
transferred to the Board, and invited him to send any 
evidence he had directly to the Board, but he has not 
responded to that letter.  

The evidence of record includes extracts from the histories 
of the veteran's squadron and ship, responses from several 
Naval records repositories, the appellant's service personnel 
and medical records, VA treatment records and examination 
reports, treatment records from health care providers he 
identified, a letter from his doctor, statements from the 
claimant, and transcripts of his testimony at August 1998 and 
February 1999 hearings.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  Further, the Board is unaware of any such 
evidence, and finds that all available probative evidence has 
been obtained and is of record.  Since there is no probative 
evidence not of record, it is not possible for VA to notify 
the veteran of additional evidence he should obtain and 
evidence VA would obtain, and any failure to provide such a 
pro forma notice could not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board turns now to an 
analysis of the merits of the claims.

The veteran was an aviation mechanic (hydraulics) assigned to 
Reconnaissance Attack Squadron 11 at all times relevant 
hereto.  Extracts from the 1970 histories of the veteran's 
squadron and the USS Independence (CV-62) show that the 
squadron embarked aboard the Independence in June 1970 with 
five RA-5C Vigilante aircraft for deployment to the Sixth 
Fleet.  

While conducting operations in the Mediterranean on July 22, 
1970, a squadron aircraft was lost when the arresting hook, 
or tailhook, failed during a carrier landing.  The squadron's 
remaining aircraft were suspended from carrier operations 
while the tailhook failure was investigated.  A single 
replacement tailhook was received from a Vigilante aboard the 
USS Saratoga (CV-60),  and limited flight operations resumed 
on August 4.  In mid-August, a full allowance of replacement 
tailhooks was received and full flight operations resumed.  

In September 1970, another Vigilante was lost due to a 
tailhook failure, this time from the USS Ranger (CV-61) on 
the West Coast, and carrier operations were suspended for all 
Vigilantes.  

In October 1970, a detachment from Squadron 11 was 
established at Naval Air Facility, Rota, Spain, to conduct 
Field Carrier Landing Practice from an airfield, rather than 
a carrier deck, in order to maintain flight proficiency.

At August 1998 and February 1999 hearings, the veteran 
testified that the cruise began in December 1970, rather than 
June 1970 as shown in the squadron and ship's histories, and 
ended in August 1971.  However, he was testifying about 
events that occurred nearly thirty years earlier and cannot 
be expected to recall all of them.  He testified that, after 
the tailhook failure, X-ray equipment and personnel to 
operate it were brought on board and X rays were taken of the 
tailhooks of the remaining six aircraft.  However, since the 
squadron embarked with five aircraft, only four, not six, 
remained after the accident.  He testified that he did not 
know anything about the X-ray equipment or whether the 
operators were civilian or military.  He testified that he 
was next to the tailhooks when X rays were taken, and was not 
offered any protective gear or told to move away.  He said he 
was part of a detachment sent from his squadron to Naval Air 
Facility, Naples, Italy, to inspect tailhooks and, after the 
detachment had finished their inspection, it was thought that 
problems had been resolved.  However, there was another 
tailhook failure, X-ray equipment and operators were brought 
back aboard ship, more X rays were taken of tailhooks and he 
was again exposed to radiation, and the detachment was sent 
to Naval Air Facility, Rota, Spain, for further inspections.

In May 2001, the veteran submitted copies of temporary duty 
orders indicating that he was part of an eight-man detachment 
sent by his squadron to Naval Air Facility, Naples, Italy, 
for purposes of safety inspection of tailhooks.  The 
detachment arrived in Naples on October 11, and left there 
for Naval Air Facility, Rota, Spain, on October 23.  The 
mission of the detachment in Rota was to assist with Field 
Carrier Landing Practice.  The orders sending the detachment 
to Rota did not refer to tailhook inspections.

The veteran's service medical records do not show diagnoses 
of cancer.

During a routine private physical examination in the fall of 
1996, the veteran's calcium was elevated.  In November 1996, 
he was admitted to a VA hospital for resection of an adenoma 
of the right parathyroid gland, the most common cause of 
hypercalcemia.  Pathological study revealed a parathyroid 
cancer.  This cancer was judged to be exceedingly rare.

In March 1997, the veteran developed gastrointestinal 
bleeding thought then to be due to medication for gout.  In 
April 1997, he underwent colonoscopy which revealed two 
rectal polyps, of which one was malignant.  In May 1997, the 
veteran underwent a colonectomy for adenocarcinoma of the 
rectum.

The veteran contends that his parathyroid and rectal cancers 
are due to exposure to ionizing radiation from X rays taken 
during the tailhook inspections conducted when he was in 
service.

In an April 1998 letter, the Naval Dosimetry Center reported 
that it maintains a registry, dating to 1947, of all Navy and 
Marine Corps personnel who have had occupational exposure to 
ionizing radiation, but the veteran is not listed in the 
registry.

In an August 1998 letter, Barry Schumer, MD, an internist, 
said the veteran had been under his care since February 1983.  
He noted that the two cancers with which the veteran had been 
afflicted were unusual, and that it was even more unusual for 
two such unusual cancers to occur almost simultaneously in a 
person 51 years of age.  He said the veteran told him he had 
been exposed, in the early 1970's, to diagnostic radiation 
without protective shielding.  He said that, "[w]hile a case 
for specific cause and effect may never be possible, it is 
certainly possible[,] and perhaps even probable[,] that this 
patient's malignancies were in some way related to his 
unprotected exposure to x-ray [sic]."

In an October 1999 letter, the Naval Safety Center, which 
maintains records of accident investigations, reported that 
the file on the July 22, 1970, Vigilante accident did not 
include any information about the type of X-ray equipment 
used.  Since that letter suggested that X-ray equipment was 
used in the investigation, and that only the type thereof was 
in question, the RO pursued the matter.  In a February 2000 
letter, the Naval Safety Center reported that a thorough 
review of the file on the July 1970 Vigilante accident 
revealed no evidence whatever that X rays were taken during 
the investigation.

In February 2000, the RO contacted the Naval Aviation Rework 
Facility at Jacksonville, Florida.  The Facility had a record 
of the investigation of the tailhook on the one aircraft 
involved in the July 1970 accident, but that report did not 
refer to inspections of other Vigilantes, and the Facility 
had no record of such inspections.  The Facility said that 
verification of the use of X rays in the inspection of the 
other Vigilantes would be "nearly impossible," but promised 
a search for historical records, including standing operating 
procedures from the 1970's, for relevant information.  
Several days later, the Facility contacted the RO to report 
it had found no evidence of the use of X rays in the 
inspection of Vigilante tailhooks, and further reported that 
it had no suggestions as to any other source for such 
evidence.

Turning now to the applicable law, service connection is 
granted for injury or disease incurred or aggravated in the 
line of duty in the active military, naval, or air service if 
separation from the period of service during which the injury 
or disease was incurred or aggravated was under other than 
dishonorable conditions.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of 16 types of cancer, it is 
presumed that the disease was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.  

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  The 
Board has carefully reviewed this appeal under all four of 
the legal theories by which service connection could be 
granted for the veteran's parathyroid and rectal cancers.

As to the first, all of the evidence shows that parathyroid 
cancer first became manifest in 1996 and rectal cancer in 
1997.  There is no evidence that cancer was manifested in 
service or within the first postservice year, so service 
connection on a direct basis is not warranted.

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Recognized radiation-risk activities 
are:  onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d), are bronchio-alveolar 
carcinoma, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), non Hodgkin's lymphomas, leukemia 
(other than chronic lymphocytic leukemia), multiple myeloma, 
and cancers of the thyroid, breast, pharynx, esophagus, 
stomach, small intestine, pancreas, bile ducts, gall bladder, 
salivary glands, and urinary tract (including the kidneys, 
renal pelves, ureters, urinary bladder, and urethra).  

The veteran did not participate in service in a "radiation-
risk activity" as that term is defined by applicable law, 
and parathyroid and rectal cancers are not diseases that can 
be presumptively service connected by dint of service in a 
radiation-risk activity.  Consequently, as a matter of law, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
parathyroid and rectal cancers are radiogenic diseases listed 
in 38 C.F.R. § 3.311.  However, the regulation does not 
create a presumption for service connection; it merely 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of exposure to ionizing radiation, 
and that the evidence be of such character as to enable 
qualified personnel to prepare a dose estimate.

The problem in this case is that it is impossible to 
determine the amount of radiation to which the veteran was 
exposed if, indeed, he was exposed to any.  Although he 
testified at hearing that he was exposed to ionizing 
radiation from X-ray equipment, there is no record, among the 
many sources checked, of the use of such equipment in 
connection with either the investigation of the failed 
tailhook or the inspection of tailhooks on the squadron's 
four remaining aircraft.  Although the veteran knew nothing 
of the X-ray equipment or its operators, and has not asserted 
he ever saw actual X rays, he contends, in essence, that 
numerous personnel, presumably trained and experienced in the 
operation of such equipment, knowingly and intentionally 
exposed him to ionizing radiation during two separate sets of 
inspections of squadron aircraft.  Even if it were possible 
to move beyond that contention, there is still no evidence 
from which qualified personnel could estimate the dose of 
ionizing radiation the veteran received.  In sum, there is no 
objective evidence that the veteran was exposed to ionizing 
radiation much less any evidence from which a dose can be 
determined.  In the absence thereof, service connection 
cannot be granted pursuant to 38 C.F.R. § 3.311.

As to the fourth method of establishing service connection, 
the Combee approach, the veteran's treating physician, Dr. 
Schumer, noted the unusual aspects of this veteran's case 
(his age, the type of cancers, and the proximity in time of 
their manifestation) and history from the appellant that he 
was exposed to ionizing radiation in service.  He said it was 
" possible[,] and perhaps even probable[,] that this 
patient's malignancies were in some way related to his 
unprotected exposure" to ionizing radiation.

With regard to medical evidence, however, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded 
medical evidence must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

Dr. Schumer said it was "possible," and "perhaps" 
probable, that the veteran's cancers are "in some way" 
related to his exposure to ionizing radiation in service.  
That assertion is somewhat speculative, but speculation is 
not its only fault.  It is based on history from the veteran 
regarding facts not clearly established.  LeShore, Miller, 
Bloom.  Moreover, Dr. Schumer did not indicate that he had 
any training or expertise in nuclear or environmental 
medicine, nor did he indicate that he had any knowledge of 
the details of the veteran's radiation exposure in service, 
nor did he cite any medical basis for his opinion that the 
cancers were "in some way" related to his exposure to 
ionizing radiation in service.  LeShore, Layno, Bloom.  In 
view of the foregoing, the Board finds that Dr. Schumer's 
conclusion is entitled to little weight.

In sum, there is no evidence to corroborate the veteran's 
contention that he was intentionally exposed to ionizing 
radiation in service.  As such, there is no evidence from 
which to estimate the dose, if any, of radiation he received.

Service connection must therefore be denied.

In reaching this opinion the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 


ORDER

Service connection for parathyroid cancer and rectal cancer 
due to ionizing radiation is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

